Title: To Benjamin Franklin from Ostervald & Bosset Deluze, 3[0] April 1780
From: Ostervald & Bosset Deluze
To: Franklin, Benjamin

 
Monsieur,
Paris le 31. Avril 1780.
Nous rendons nos très humbles actions de graces à Votre Excellence, de ce qu’Elle a daigné recevoir notre hommage respectueux & nous mettre à portée de voir celui dont toute l’Europe connoit les lumieres & les vertus. Envisageant comme une nouvelle faveur l’ordre que Votre Excellence nous donna relativement au prix de l’impression d’une fueille tirée du caractere appellé Nompareille; nous l’aurions exécuté sans aucun délai, S’il ne nous avoit pas parû nécessaire de lui présenter en même tems, comme nous prenons la liberté de le faire, un essai du travail en ce même caractere exécuté exprès dans l’une des imprimeries de cette ville & qui le Sera mieux encore dans la notre. Quant au prix, nous croyons pouvoir le porter à Quatre vingt & deux Livres la fueille in 12° ayant vingt & quatre pages, et ce prix embrassera avec la fabrication, le collationnage & l’assemblage des fueilles que l’on fait payer à part ici. Si le papier de cet échantillon paroit convenable à Votre Excellence, nous en employerons de la même qualité & nous pouvons, comme nous avons eu l’honneur de le lui dire, le fournir à beaucoup meilleur compte qu’en France ne payant aucun impot. L’augmentation des fraix de voiture Seroient peu considérables, puisque notre ville n’est qu’à cent lieues de cette capitale. Au reste, nous avons Supposé comme à l’ordinaire dans le prix cy dessus, que l’ouvrage Seroit imprimé au nombre de mille exemplaires. Le Second mille & les Suivants exigeroient Cinq Livres de plus chacun pour le tirage. Animes du plus vif desir de rendre notre établissement Litteraire & Typographique utile à Votre Excellence & à Ses respectables concitoyens, qu’il nous Soit permis de Saisir cette occasion pour lui présenter le tableau de nos prix selon les differents caracteres que l’on employe le plus communement avec quelques essais d’éditions Sorties de nos presses, dans lesquelles nous cherchons à reunir la propreté dans l’exécution avec une correction exacte.
Nous continuerons d’offrir à Votre Excellence nos services empressés. Des Helvétiens n’oseroient ils point aspirer à la Confiance de l’illustre représentant d’un peuple généreux qui travaille avec tant de Zêle pour obtenir le plus précieux de tous les biens. Nous Sentirions trop vivement le prix d’un tel avantage pour ne pas chercher constamment à remplir les devoirs qu’il nous imposeroit.
Nous supplions, Votre Excellence de vouloir nous apprendre le jour auquel nous pourrons avoir quelques nouveaux ordres à recevoir de sa part, & nous nous empresserons de nous rendre aupres d’Elle.
Nous avons l’honneur d’être avec un profond respect Monsieur De Votre Excellence Les très humbles & tres obéissants Serviteurs
Ostervald & Bosset DeluzeRue Croix des Petits Champs Hotel de Bretagne.
